1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 HOWARD FELDMAN,

 8          Plaintiff-Appellant,

 9 v.                                                           NO. 30,148

10 MARCUS SCHANDELWEIN and
11 EXECUTIVE AUTOMOTIVE,

12          Defendants-Appellees.

13 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
14 Daniel A. Sanchez, District Judge

15 Howard A. Feldman
16 Santa Fe, NM

17 Pro Se Appellant

18 Rudy Martin
19 Espanola, NM

20 for Appellees

21                                 MEMORANDUM OPINION

22 FRY, Chief Judge.

23          Summary reversal was proposed for the reasons stated in the calendar notice.

24 No memorandum opposing summary reversal has been filed, and the time for doing
1 so has expired. This case is remanded for further proceedings consistent with our

2 calendar notice.




                                          2
1     IT IS SO ORDERED.



2
3                            CYNTHIA A. FRY, Chief Judge

4 WE CONCUR:



5
6 JONATHAN B. SUTIN, Judge



7
8 LINDA M. VANZI, Judge




                               3